UNITED STATES DISTRICT COURT                                                  
SOUTHERN DISTRICT OF NEW YORK


United States of America,


               –v–                                                          21-cr-92 (AJN)

                                                                               ORDER
Uladzimir Danskoi,

                      Defendant.



ALISON J. NATHAN, District Judge:

       The letter motions of Rovshan Sharifov and Victor Shulov (Dkt Nos. 75, 77) to withdraw

as counsel for Mr. Danskoi are GRANTED. Tony Mirvis will represent Mr. Danskoi going

forward.


       SO ORDERED.


Dated: June 28, 2021                           __________________________________
       New York, New York                               ALISON J. NATHAN
                                                      United States District Judge
